Exhibit 99.1 Letter from Auditor regarding non-reliance on financial statements Child, Van Wagoner & Bradshaw, PLLC 5296 South Commerce Drive, Suite 300 Salt Lake City, Utah 84107-5370 (801) 281-4700 March 17, 2011 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Ladies and Gentlemen: The firm of Child, Van Wagoner & Bradshaw, PLLC is the independent auditor for Ensurge, Inc. ("the Company"). We have read the Company's statements included under Item 4.02 of its Form 8-K dated March 17, 2011, and agree with such statements. Very truly yours, /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC
